Citation Nr: 0212210	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, back, hips, and right shoulder.

(Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action by 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  In that decision, the RO 
granted an increased disability evaluation from 10 percent to 
30 percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  Additionally, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for arthritis of the right knee, both 
hips, back, and right shoulder.

The issue of whether new and material evidence had been 
received to reopen a claim for service connection for 
arthritis of the right knee, both hips, back, and right 
shoulder was previously before the Board in June 2001.  At 
that time, the Board determined that new and material 
evidence had been submitted and reopened the veteran's claim.  
The Board also remanded the current issues to the RO for 
additional development.  

Further development will be conducted on the issue of an 
increased rating for PTSD pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

Arthritis of the right knee, both hips, back, and right 
shoulder is not of service origin.


CONCLUSION OF LAW

Arthritis of the right knee, both hips, back, and right 
shoulder was not incurred in or aggravated by military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1154 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard, the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statement of the case and in letters from 
the RO to the veteran dated in January and February 2002.   
These letters also informed the veteran of the contents of 
the VCAA and that the VA would obtain all evidence identified 
by the veteran.  The record reflects that all available 
evidence identified by the veteran has been obtained.  In an 
April 2002 statement, the veteran indicated that he had no 
other evidence in his possession.  Thus, the Board finds that 
the VA has satisfied the provisions of the VCAA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (1992).

The service medical records, including the May 1954 
separation examination, are negative for complaints of, 
treatment for, or findings of arthritis.  Service personnel 
records indicate that the veteran was awarded a Bronze Star 
for heroism and that he had been wounded when a shell burst.  
Subsequent records show he was awarded a Purple Heart Medal.  

In August 1986, the veteran was hospitalized at a VA facility 
where he underwent a left inguinal herniorrhaphy.  At that 
time, he reported that his past medical history was 
significant for arthritis in his shoulder and hips.  The 
report contains no clinical evidence of arthritis.

A July 1987 private medical statement indicates that the 
veteran had severe degenerative joint disease of his hands 
and other areas.  

A VA orthopedic examination was conducted in September 1987.  
At that time, the veteran gave a history of multiple joint 
pain.  He denied any specific incident in which the pain 
began.  The pain had been insidious over the prior 15 years.  
The impression was severe degenerative joint disease 
involving the lumbosacral spine, hips and knees.  A general 
medical examination also conducted in September 1987 contains 
an impression which included degenerative arthritis of the 
right shoulder.  Subsequent VA medical records reflect 
treatment for degenerative joint disease involving multiple 
joints.

The veteran received treatment at a VA outpatient clinic from 
1993 to 2001 for several problems, including arthritis of 
multiple joints.

Received in 1995 and 1996 were several statements from a 
retired major, who indicated the veteran was unable to work 
due to physical and psychological battlefield injuries.

Received in December 2000 was a statement from a fellow 
serviceman, who was with the veteran when he was wounded in 
July 1953.

A VA examination was conducted in November 2001.  At that 
time, the veteran indicated that he was in a bunker when it 
was hit by artillery and evidently collapsed.  He was hit 
with timbers on his chest, knee, and back area.  Later that 
day, he was seen by medical personnel and was returned to 
active duty for several days.  He experienced some back and 
knee pain.  He did not receive any treatment or undergo x-ray 
studies during service.  Following service he worked in 
construction until 1986 when he had to stop due to back, 
bilateral hip, and right knee pain.  

X-ray studies showed degenerative disc disease and arthritis 
involving the lumbar spine and degenerative arthritis 
involving the right knee.  The examiner indicated that recent 
x-ray studies showed arthritis of the right shoulder and that 
the veteran had undergone bilateral hip replacements in 
September 1991.  The examiner rendered an opinion that the 
degenerative arthritic changes involving the spine, right 
knee and shoulder are more likely not related to the in-
service injury.  The examiner stated that the bilateral hip 
replacements for degenerative arthritic changes more likely 
are not related to service as these symptoms came on 
following his service years and seemed to be progressive 
degenerative arthritis and not traumatic arthritis secondary 
to any severe injury in the past.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not show that the veteran 
possesses medical expertise and is it not contended 
otherwise.

The veteran has indicated that he sustained injuries after 
being stuck by timbers when his bunker collapsed after being 
struck by an enemy artillery shell.  The record also shows he 
was injured by a shell burst while engaging the enemy.  
However, these facts, in and of themselves, do not provide a 
sufficient basis for a grant of the benefit sought.  The 
evidence must also show that the veteran's current arthritis 
is related to that in-service injuries.  It is clear that for 
injuries which were alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

In this regard, the service medical records reflect no 
complaint or finding relative to arthritis.  The Board notes 
that the veteran has indicated that he was evaluated by 
medical personnel but that he did not receive treatment in 
service for the disabilities in issue.  The first post 
service indication of arthritis was in the 1980s many years 
after service.  During the September 1987 VA orthopedic 
examination the veteran indicated that the pain had been 
insidious over the prior 15 years, which would date the pain 
to 1972, again many years after service.  Additionally, the 
VA examiner in November 2001 rendered an opinion that the 
degenerative arthritic changes involving the spine, right 
knee, shoulder, and hips were unrelated to the in-service 
injury.  There is no medical evidence which contradicts this 
opinion.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and service 
connection for arthritis of the right knee, both hips, back, 
and right shoulder is not warranted.


ORDER

Entitlement to service connection for arthritis of the right 
knee, both hips, back, and right shoulder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

